--------------------------------------------------------------------------------

Exhibit 10.31




Proposed
Orthofix International N.V.
Director Fee Policy




The Board of Directors (“Board”) of Orthofix International N.V. (the “Company”)
has adopted this policy to assist the compensation committee of the Board (the
“Committee”) in establishing fees (and payment thereof) associated with director
compensation.  Any new director fee policies enacted from time to time are
deemed to be incorporated herein upon their effective date. The Committee and/or
the Board shall review and reassess this policy from time to time to determine
whether the policy should be updated.


Directors are traditionally elected each year at the Annual General Meeting of
Shareholders of the Company, usually held in June.  Other director appointments
occur from time to time as determined by the Board, for instance, in the event
of vacancies on the Board resulting from a director’s death or
resignation.  Upon election or appointment to the Board, each director is
entitled to an annual fee of $55,000 for his services, pro-rated for any partial
year of service.  Chairmen of Committees are entitled to additional compensation
ranging from $5,000 to $10,000 for serving in those capacities.  The executive
Chairman of the Board receives an annual fee of $200,000 in lieu of any other
Board fees.  The Company does not pay any other meeting or Board fees.  These
fees may be modified or adjusted from time to time as determined by the Board on
recommendation of the Committee.


Further, upon election, re-election or appointment to the Board, each director
shall have the option to be paid their director fee in either U.S. Dollars or
their local currency.  The local currency shall be the currency of the country
of such director’s residence at the time of his election, re-election or
appointment.  If the director opts to be paid his fee in his local currency
(other than the U.S. Dollar), any exchange rate used in calculating such fee
shall be established upon such director’s election to the Board at the Annual
General Meeting of Shareholders of the Company or, if occurring at another time,
upon his election or appointment to the Board.  If no such currency election is
made by the director, the Company shall pay director fees in US dollars. By
notice to the Secretary of the Corporation, upon a director’s  re-election to
the Board, a director may revoke his request to have director fees paid based on
local currency.


This policy will be effective for fees payable for calendar year 2007.
 
 

--------------------------------------------------------------------------------